Citation Nr: 1517482	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in December 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Significantly, the case was last before the Board in February 2013 at which time the Board granted an earlier effective date of August 9, 1993, for the award of service connection for both lumbar spine disability and right lower extremity disability.  In a June 2013 rating decision, ratings were assigned for that period.  Thereafter, in an October 2013 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective August 9, 1993, which satisfied that claim in full.  Finally, in that same decision, Dependency and Indemnity Compensation (DIC) was granted under 38 U.S.C.A. § 1318 because the Veteran was now in receipt of a total disability rating for over 10 years at the time of his death.  Because service connection for the cause of the Veteran's death can be a greater benefit, the Board will continue to address that claim on appeal.


FINDINGS OF FACT

1.  The Veteran died in December 2008; according to his death certificate, the immediate cause of death was acute myocardial infarction, no contributory cause of death was noted.
 
2.  Service connection was in effect for osteoarthritic changes of the lumbosacral spine, a fracture of the T-12 vertebra with decreased range of motion and moderate right lower extremity weakness.  

3.  The Veteran's service-connected disabilities were not the principal or contributory cause of death.

4.  The disease process leading to the Veteran's death did not have its onset during, nor was otherwise related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Notice for DIC claims is to include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a September 2009 notice letter, the RO notified the appellant of the information and evidence needed to substantiate the claim of service connection for the cause of the Veteran's death.  The September 2009 letter expressly noted that the Veteran was service connected for "sacroiliac injury and weakness, vertebral fracture or dislocation and paralysis of the sciatic nerve" at the time of his death.  Additionally, the September 2009 letter provided the appellant with the general criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of note, the September 2009 characterized the Veteran's service-connected disabilities differently than described in the rest of the claims file, noting that the Veteran had service connection for a sacroiliac injury as opposed to a lumbar spine disability and paralysis of the sciatic nerve as opposed to lower extremity weakness at the time of his death.  However, as the Veteran's service-connected disabilities were more accurately described in the later, June 2013, statement of the case this error was cured by that notification and the appellant is not found to be prejudiced in any way by the RO's failure to exactly quote the disabilities at the time of the Veteran's death as the evidence has shown no relationship between any spine or neurological disabilities and the Veteran's death.

The September 2009 notice letter also satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the appellant to submit medical evidence, opinions, statements, and treatment records regarding the cause of the Veteran's death.  Accordingly, further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained.  Additionally, records from VA and private treatment providers have been obtained.  VA made multiple requests to obtain records from the Social Security Administration (SSA), however a December 2011 memorandum demonstrates that such records were unavailable, that the SSA did not, in fact, have any medical evidence of record, and that further efforts to obtain such records would be futile.

The Board also finds that no additional RO action to further develop the record in connection with this claim is required.  In this regard, the Board acknowledges that no VA medical opinion was obtained in connection with this claim.  In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, it was held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  Id. at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition [in this case, the Veteran's death] is insufficient to require the Secretary to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the only evidence relating the Veteran's death to service consists of the appellant's opinion to that effect.  Her opinion, without more, is insufficient to trigger the duty to obtain an opinion.  As there is no indication that a disability of service origin caused or contributed to the Veteran's death, a VA opinion is not necessary to decide the case as there is no reasonable possibility such assistance would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Thus, VA's duty to assist has been met.

Laws and Regulations

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection because the evidence does not show that the Veteran's heart disease or other cardiovascular-renal disease manifested within one year of discharge.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

Service treatment records are silent as to any symptoms of or treatment for a heart disorder.

After service, an assessment of hypertension with mild systolic elevation was noted in a June 2001 VA medical center treatment note.  A July 2004 private treatment note reported that the Veteran was admitted with acute respiratory failure with pneumonia, the Veteran was found to have aortic stenosis during his hospitalization and congestive heart failure was noted.  

An August 2004 VA medical center treatment note reported that the Veteran was hospitalized in July 2004 for respiratory failure and that echocardiogram demonstrated hypokinesis.  An assessment of congestive heart failure and the possibility of alcoholic cardiomyopathy was noted.  

A March 2006 cardiology consultation note noted that the Veteran had numerous risk factors for vascular disease and had a systolic murmur for four to five years.  Studies were found to suggest significant progression of aortic stenosis.  It was noted that over the years the Veteran's hypertension had been poorly controlled and he continued to smoke.  It was further noted that risk factors for coronary artery disease included hypertension, hyperlipemia, positive family history, smoking and the fact that the Veteran was sedentary.

The Veteran underwent cardiac catherization in July 2006, findings included severe aortic stenosis and obstructive coronary artery disease.  It was noted that inpatient surgery evaluation was planned.  A February 2007 treatment note demonstrates he was scheduled for surgery in March 2007, however a March 2007 and May 2007 treatment note demonstrate that he had changed his mind and that he continued to smoke.  

An October 2008 treatment record noted that the Veteran had been offered valve replacement but declined last year and preferred watchful waiting.  Nicotine dependence was noted.  The Veteran is shown to have sought treatment the VA medical centers, with his last appointment in November 2008.  The Veteran's death certificate demonstrates that he died on December [redacted], 2008 of an acute myocardial infarction.

As noted previously, the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  At the time of his death, the Veteran was service connected for osteoarthritic changes of the lumbosacral spine, and moderate right lower extremity weakness.

The evidence demonstrates hypertension in 2001 and heart disabilities are first noted thereafter, which was several decades after the Veteran's service.  A heart disability is not shown within a year of service and may not be presumed to be related to service.

The evidence of record is completely silent as to any other relationship between the Veteran's service-connected disabilities and his death.  The death certificate clearly demonstrates myocardial infarction as the cause of the Veteran's death.  The evidence does not indicate that there is a relationship between his death and his service-connected disabilities, either on a principal or contributory basis.

Nor does the evidence suggest that the Veteran's myocardial infarction is related to service.  Instead, the medical evidence notes the Veteran's risk factors for heart disabilities to include smoking, family history and a sedentary lifestyle.  The medical evidence does not suggest any link whatsoever between the Veteran's service connected disabilities or his heart disabilities and service.

The Board also notes that, to the extent the Veteran's death was caused by tobacco use and that such use may have been related to military service, injury or disease attributable to a veteran's use of tobacco products during service will not be considered service connected for claims received after June 9, 1998.  See 38 C.F.R. § 3.300 (2014).

The Board is sympathetic to the appellant's belief that the death of the Veteran is related to his service.  However, the appellant is not competent to establish a relationship between the Veteran's disabilities at death and his service as these determinations fall outside the realm of common knowledge of a lay person in this case as the pertinent questions are a medically complex.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, supporting evidence has not been submitted for the claim.  Other than writing "heart disease" on the application for death benefits, a plausible theory of the claim has not been offered by the appellant or the representative.

In sum, the competent and credible evidence of record against the appellant's claim outweighs that in favor of a finding that a service-connected disability caused or contributed to the Veteran's death or that his death is related to service.  The preponderance of the evidence is against the claim, there is no doubt to be resolved; and service connection for cause of death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


